Citation Nr: 0738099	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  99-03 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic disorders of 
the legs and back to include muscle injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals from 
an August 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, 
in pertinent part, denied service connection for multiple 
muscle injuries.  This claim was remanded in an August 2001 
decision.

In a September 2003 supplemental statement of the case 
entitlement to service connection for muscle injuries to 
include the arms, legs, back, and ears remained denied.  In 
August 2005, the veteran sent the RO a signed statement that 
he wished to withdraw the issues of service connection for 
muscle injuries to the arms and ears.

In April 2000 and February 2007, the veteran testified at 
personal hearings before the undersigned Veterans Law Judges.  
A transcript of these hearings were prepared and associated 
with the claims folders.


FINDING OF FACT

The preponderance of the probative evidence of record is 
against finding that chronic back and leg disorders to 
include muscle injuries were demonstrated in-service, or were 
otherwise related thereto.




CONCLUSION OF LAW

Chronic back and leg disorders, to include residuals of 
muscle injuries, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2001 and 
March 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In March 2006 the RO provided notice of 
the type of evidence necessary to establish a disability 
rating for the disability on appeal.  The claim was 
thereafter readjudicated in the August 2006 supplemental 
statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The RO has obtained 
VA and private medical records, VA examinations were 
scheduled, the veteran presented testimony at RO hearings and 
Board hearings, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim. 

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of muscle injuries to the legs and 
back.  In the discharge medical history report dated in 
August 1963, the veteran reported occasional low back pain, 
especially in the morning.  Clinical evaluation of the spine; 
however, was noted as normal.  

Postservice in September 1965, the veteran was hospitalized 
for radiating back pain that began in March 1965 when he 
noticed a "twinge" in his back while lifting something at 
work.  The veteran underwent traction-preliminary 
manipulation of the back under general anesthesia.

A letter dated May 1966 from Julius Wolkin, M.D., indicated 
the veteran had been patient since December 1965 and had 
complained of low back pain with sciatic radiation since 
March 1965.  It was noted he was hospitalized at Doctors 
Hospital, and underwent both a myelogram and a laminectomy in 
January 1966.  The physician indicated that during the 
operation a herniated disc was found and removed and he did 
well and returned to work in March 1966. 

In January 1966, the veteran was seen by Dr. Wolkin for 
complaints of low back pain.  He reported that in March he 
was lifting and felt something snap at the back.  Later that 
month he underwent a laminectomy and removal of a herniated 
left disc L5 at Doctors Hospital.

A letter from S.J. Pastorelle, M.D., dated in January 1971 
indicated the veteran had been seen for a back and shoulder 
injury in September 1964.  

Medical records from Huron Road Hospital indicate the veteran 
underwent a lumbar laminectomy, L4-5 and foraminotomy L4 in 
November 1984.  

At his September 1987 RO hearing, the veteran testified that 
he sustained an injury in 1962 while in service changing 
tires in the motor pool.  He stated he felt a sharp pain at 
the bottom of his stomach and a pop in his back.  The veteran 
reported that he experienced pain radiating in his legs.  The 
veteran indicated he did not know if the pain was in his back 
or stomach.  He testified he went to sick call and was 
admitted to the Army Hospital.  X-rays were reportedly taken.  
The veteran indicated he had pain in his back and hip.  The 
veteran testified that he received post service cortisone 
shots from 1963 to 1975 in his hip.  He stated he had pain 
and numbness down the left leg.  

Treatment records from Byron K. Hoffman, M.D., dated June 
1979 to January 1988 show treatment for low back pain and 
paresthesia distal leg and foot after picking up an air 
shield at work in October 1984.  The veteran also reported 
that he was hospitalized while in service for low back pain.  

At his December 1990 Travel Board hearing, the veteran 
testified that he injured his back while in service picking 
up a tire.  He stated he went to the dispensary and was told 
by doctors that they wanted to give him a myelogram and came 
to him with needles.  The veteran told them he did not want 
that done so they decided to operate on his two hernias 
instead.  The veteran believed he injured his lumbar area.  
He stated that at his separation physical he complained about 
his back but nothing was done.  The veteran testified that 
after separation from service he started receiving cortisone 
shots to his hip in 1963 from Dr. Pastorelle.  He noted that 
it really was not his hip but his back that was the problem.  
He testified that he had operations on his back in 1966 and 
1984, that he had been diagnosed with degenerative disc 
disease, and that he continued to have back problems.  

A March 1992 VA consultation sheet indicates a provisional 
diagnosis of lumbar stenosis.

At a May 1998 RO hearing, the veteran seemed to indicate that 
his back condition was somehow intertwined with his hernias 
and urinary tract condition.  He indicated that his bilateral 
leg condition was secondary to his service connected hernia 
condition.  

At a June 1999 RO hearing, the veteran testified that he 
could not obtain records concerning a nexus to service and 
his back condition.  The veteran explained that he had 
doctors way back in the 1960s, one was a United States Postal 
Service physician, and the other was a Federal physician.  
They reportedly told the veteran they would not tangle with 
the Federal Government and did not want to get involved.  The 
veteran stated that he went down to get reports but they 
refused to give them to him.  

The veteran testified that he had keloids on his leg and 
which go along with the muscle grouping which was an 
entrapment of the muscles.  The RO informed the veteran that 
since his service medical records did not show injuries to 
his muscles it was upon him to submit evidence to show a 
relationship.  The veteran responded that all he had to do 
was to show his leg because one was bigger than the other.  

At an April 2000 Travel Board hearing, the veteran testified 
that he had lost muscles from his back to his legs.  He 
indicated that he injured his leg muscles due to leg atrophy 
after his back was injured in service.  He stated his back 
injury occurred in 1962 while working in the motor pool and 
lifting heavy objects.  The veteran stated that he went to 
Ireland Army Hospital.  There, the veteran was reportedly 
told that he would need further surgical follow up, but those 
records were not in the service medical records.  The veteran 
testified that he had provided those records and they were in 
the claims file.  The veteran indicated that when he went to 
the hospital he was told they wanted to do a myelogram but he 
refused.  He stated that he was operated on for two hernias.  

He further testified that within the first year of being 
separated from service he sought treatment for his back 
because he thought it was his hip.  He indicated he was given 
cortisone shots in his hip, and later in his back.  
Thereafter, he reported undergoing back surgery in 1966.  He 
was placed in traction and reportedly underwent surgery for 
sciatic neuropathy.  The veteran testified that he injured 
his back at work at a foundry and then had surgery in 1966.  
He stated he underwent a second surgery in 1984 after a 
lifting injury at work.  

A magnetic resonance imaging scan was performed at St. 
Vincent Charity Hospital in August 2001 which showed 
postsurgical changes of the lumbar spine post laminectomy; 
severe canal stenosis L2-3, mild canal stenosis L3-4, mild to 
moderate canal stenosis L4-5; central protrusion of the L4-5 
disc with marginal enhancement consistent with surgical scar 
upon residual or recurrent disc bulge; disc/osteophyte 
complex L3-4 predominating centrally left paracentrally and 
left laterally; and disc bulge L2-3 with focal central 
protrusion.

An October 2001 treatment note from Laurence Bilfield, M.D., 
indicated the veteran was having significant back problems, 
but was ambulating without much difficulty that day.  Imaging 
studies showed L2-3 severe spinal stenosis.  It was noted the 
veteran had previously undergone laminectomies for disc 
herniations.  

In a November 2001 letter Dr. Bilfield noted the veteran had 
been treated for many years for a lumbar disability.  The 
physician indicated that based on the veteran's history of 
injury during his service, he believed that it was most 
likely than not that his present conditions were related to 
his original injuries.  

A copy of a Social Security Administration disability 
determination dated April 1990 was submitted in April 2002.  
The determination indicates a primary diagnosis of disorders 
of the back, discogenic and degenerative; and disorders of 
the muscles, ligament and fascia.

A letter from Kenneth I. Goodman, M.D., dated August 2002 
indicated he was the veteran's primary care physician, and he 
opined that it was at least as likely as not that any current 
muscle disability of the arms, legs, back, and ears were 
incurred during or was the result of the veteran's military 
service.  He also noted that it was at least as likely as not 
that any current muscle disorder was due to or was aggravated 
by the veteran's bilateral inguinal hernia.  No rationale was 
provided by Dr. Goodman for his opinions.

Magnetic resonance imaging studies of the thoracic spine 
conducted at St. Vincent Charity Hospital in February 2003 
showed minimal central bulge in the disc at T11/T12 without 
compromising the anteroposterior diameter of the spinal canal 
or lateralization.  Lumbar findings noted post-surgical 
changes; anterior central extradural defect at L2/L3 from 
disc protrusion and hypertrophied posterior elements or post-
surgical scar compromising the anteroposterior diameter; 
anterior extradural defects at L4/L5; anterior extradural 
defect both central and extending into the left lateral 
recess at L3/L4 from disc osteophyte complex; various degrees 
of degenerative disc changes from L2/L3 through L5/S1; and 
hypertrophied facet joints constricting the lateral recess at 
L2/L3.

At a July 2003 VA examination, it was noted that the veteran 
had a long history of spine problems and had no separate 
muscle disease that could be identified.  The examiner noted 
it seemed to be related to his neck and to his back.  After 
examination, the diagnoses included cervical, dorsal, lumbar 
spondylosis, and postoperative herniated lumbar disease.  The 
examiner opined that it was more likely than not that the 
veteran's current muscle problem appeared to be related to 
his spine disease and subsequent disc disease in the neck and 
back surgery.

At a July 2003 VA neurology examination, the examiner noted 
reviewing the claims file.  After examination, the examiner 
noted the veteran had a clinical picture consistent with 
bilateral L5 radiculopathies.  He also had probable cervical 
spinal canal narrowing likely due to osteoarthritic processes 
and neuropathy in the lower extremities which was as likely 
as not related due to an alcohol history, although it was 
noted that in his history of today he only admitted to 
"maybe" ingesting alcohol in the past.  

The examiner noted that the veteran had mild lower extremity 
muscle bulk loss but not as noticeable in the upper 
extremities.  There was no significant back muscle disorder 
noted.  The examiner opined that it was less likely than not 
that the veteran's muscle disorders were secondary to his 
inguinal hernias or to their surgical repair or active 
military service.

At his February 2004 RO hearing, the veteran indicated that 
he should be service connected for his legs because they were 
part of neurasthenia and also because his laminectomy 
affected his legs.  He testified that his legs started 
bothering him in 1962.  He stated that after separation from 
service he was seen in 1964 for his back disorder.  He 
testified he had surgery on his back once on the left side 
and the second on the right side.  

At his August 2005 RO hearing, the veteran testified that he 
went to the hospital because he had problems with his lymph 
nodes that had swollen and blew out his neck.  He indicated 
those lymph nodes controlled the muscles.  He indicated he 
also had papers that proved in 1962 he had degenerative disc 
syndrome.  The veteran testified that while in service he had 
a massive blowout, a swelling of the cervical spine, then the 
vertebrae down to L-4 and L-5 which was in the medical 
records in 1962.  He stated he refused back surgery while in 
service.  

At a February 2007 hearing before the Board, the veteran 
testified that he injured his back working in the motor pool 
while in service.  He stated he had developed swelling in his 
neck.  He testified they wanted to operate in service but he 
refused.  


Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities such as osteoarthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the veteran's August 1963 discharge medical history report 
he reported a history of occasional low back pain, especially 
in the morning.  Clinical evaluation of the spine; however, 
was noted as normal.  Indeed, as noted the service medical 
records do not reveal any complaints, findings, treatment, or 
diagnoses for any muscle disorder, or any disorder of the 
legs or back.  

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators.  See generally, Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Further, the United States Court of 
Appeals for Veterans Claims has rejected the "treating 
physician rule," which holds that opinions of a claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

The Board may not reject medical opinions based on its own 
medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993).  The 
weight of a medical opinion is, however, diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

Statements from Drs. Bilfield and Goodman indicate that the 
veteran's current back and leg disorders were incurred as the 
result of military service.  There is, however, no evidence 
that either physician based their opinion on any documented 
incident in service or any medical reports in the file.  
Rather, the proffered statements are shown to be based 
totally on the veteran's own self reported history.  Neither 
physician indicated that they had reviewed the veteran's 
claims file prior to rendering these opinions.  Neither 
physician offered any rationale for their opinions.  Given 
the fact that "evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence,"  Swann v. Brown, 5 Vet. App. 229, 233 
(1993), these medical statements are inadequate to establish 
a connection between the veteran's current leg and back 
disorders and service.

Further, the record reveals no competent evidence of 
degenerative changes until many years after the appellant's 
separation from active duty.  Hence, there is no basis to 
award presumptive service connection for arthritis.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.)

As for the question as to whether the veteran's muscle 
disorders were related to his inguinal hernias or to their 
surgical repairs on active duty, the Board finds that the 
opinion rendered by the July 2003 VA examiner is more 
persuasive than the opinion rendered by Dr. Goodman.  The VA 
examiner reviewed the entirety of the veteran's claims file 
prior to the examination and gave a rationale based on that 
examination.  The VA examiner noted that there was no 
significant muscle disorder noted in the back.  He opined 
that it was less likely than not that the veteran's muscle 
disorders were secondary to his inguinal hernias or to their 
surgical repair or active military service.  Because the July 
2003 opinion was based on consideration of all of the 
evidence and a rationale given, it is far more persuasive 
than the opinions based on the appellant's history alone.

Finally, the Board finds highly persuasive medical evidence 
dating from 1965.  This evidence is the first clinical 
evidence of a back disorder.  Notably, it does not reference 
any in-service back or leg injury, to include a muscle 
injury, but rather specifically references a postservice work 
injury in March 1965.  This report, when considered in light 
of the service medical records and private records dating 
from 1966, cast grave doubt on the credibility of the 
appellant's self reported history of sustaining an in-service 
back injury.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, his claim of entitlement to service connection 
must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Entitlement to service connection for chronic disorders of 
the back and legs to include muscle injuries is denied.




			
             JOY A. MCDONALD                                 
	DEREK R. BROWN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                WAYNE M. 
BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals











 Department of Veterans Affairs


